By the Court.
We think the decision of the court below, upon the main question of the liability of Bliss, and the reasons assigned in the bill of exceptions are correct. Indeed, the question as to the participation of Bliss in the act of Everett is chiefly matter of fact; and the case having been tried by the court, and they having found his participation, it is difficult to revise that decision, in the matter of law, without reversing also the finding of the facts. But *480to the extent of the reasons stated by the county court, this court see no reason to doubt their perfect soundness.
In regard to the judgment being several against the defendants, it does not appear, that it was so, in the county court. But this court having decided, in two cases in the county of Washington, that one joint tort-feasor may review the case, or carry it to this court by exceptions, after it is ended as to others, of course it must follow, that this may be done, without opening the case as to the other; otherwise he might, through the instrumentality of other joint defendants, obtain a judgment in his favor after a final judgment against him; — the effect of all which is, doubtless, that the judgment was joint in the county court. But one party only taking exceptions, the case became final as to the other, and it is here only as to Bliss. Upon this point see Sheple et al. v. Page et al., Washington Co., March Term, 1848, not yet reported, but reported at a subsequent term upon another point; also Paine et al. v. Tilden et al., 20 Vt. 554, Judgment affirmed.